EXHIBIT J

Case 3:18-cv-00012 Document 54-12 Filed 02/15/19 Page 1 of 10 PagelD #: 809
Page | o.

MIDTOWN ESTATES
104 N KINGS HWY
MURFREESBORO, TN

    
 
   
 

PHONE 615-896-2470 FAX 615-895-9147 TTY 711
(APPLICANT, PLEASE COMPLETE THE FOLLOWING QUESTIONS)
A. APPLICANT
Name: 7. x L cr_.. Social Security No: ER 552s

 
 

Address: 203 %.Cluwh St pte 2DD_ City, State, Zip: IN bem TO. 37/2
Hone/Phone #: @ -{O090 ork #: Alternate #;_lOlS 335° Ve >
E-Mail Address: CA yyac ison WO Ama. L. GoM Current Rent $_23D | Wok

Do you pay the utilities? — (> > How much per month average? (Exclude phone) $ ©
List the names, addresses and phone numbers of relatives or friends (not living with you).

1, Name Nivlec Retevs address |U2S Chaviet Dec- City (Oba
Telephone Number Alternate phone number (o (6 Y24-5al %O vm DY

2. NameLOuc® AieYaudladdress \G4UQ Causom Dy. City nen bots >
Telephone Number (/}5 495 1S6 & Alternate phone number (¢!S -994 FY 3/7

How did you hear about our property? thrint

B. HOUSING STATUS

 

. How many people reside in your home? 2B wy How many bedrooms in your home? 2 [

eS
Pe
“z
S

Ww

 

\

7

 

Why do you wish’to move? han OO 10 OW’ mate |
Are you {or anyone named on this application) being evicted? _[)O
If so, when must you/they be out of your home?

Have you been displaced by government action or a presidentially declared disaster? If yes, please provide
documentation.

Have you (or anyone named on this application ) ever been evicted?_{ \ O
If so, from where, and when?
How long have you tived in your current residence? @ Month S

Please list the landlord's name, address, phone number and the property address for each property in which you
lived for the last five years: (Use the back of the form if necessary.)

Present Landlord: Kniahis “Lenn Phone No: (p/5: $93 /0 FO _
Landlord Address: 2 AY S Chuyeh St:
Dates of Occupancy: Als 4d _Drescat

ormer Landtord: Wi | 1 Bey tL Phone No: 4/ 4- -
ormer Landiord Address: 2/03 )4- Fr Met hel Idate Ave.
Previous Address: a O 3796 - Po (™: Ache Maarle Prue
Dates of Occupancy: BoA tos tog - 3 1A
Former Landlord: PA‘ fay Pa oter> Phone No:_(2/4__ _
Former Landlord Address: Col lé ¥ Ss.

Previous Address: 3 iG B “pia H le Kur :
Dates of Occupancy: Uf 68 thru i) v0

 

Rev. 06/19/12 APPLICATION FOR HOUSING (FAMILY)

Case 3:18-cv-00012 Document 54-12 Filed 02/15/19 Page 2 of 1@RageiWTOG0d38
Page 2 of 8

Provide a complete list of State Registered Lifetime Sex Offenders of all states in which any household member

has resided, j
Non .

 

 

C. FAMILY OR HOUSEHOLD COMPOSITION

List Head of Household, all other household members and their relationship to head.

BIRTH AGE Soc. Sec. # Driver's

FULL NAME RELATIONSHIP | BIRTH DATE

PLACE License #

 

Do you plan to have anyone living with you in the future who is not listed above? Yes* _i_No

*If Yes, explain

 

 

Are you or any other household member(s) (including minors) currently a student at an institution of higher

and school(s):

 

 

 

 

D. RACE OF HEAD OF HOUSEHOLD

__s White ____s Asian or Pacific islander
_ op _ Black ____ American Indian or Alaskan Native
ETHNICITY

Hispanic _____ Non-Hispanic

 

(This section is optional).

Rev. 06/19/12 APPLICATION FOR HOUSING (FAMILY)

Case 3:18-cv-00012 Document 54-12 Filed 02/15/19 Page 3 of 1@Ragel@TOGo0B9
Puge 3 of &

E. SOURCE OF INCOME

List all income sources, This includes, but is not limited to, full and/or part time employment, all income from welfare
agencies, socia! security, pension, SSI, disability armed forces reserves, unemployment compensation, child care,
. alimony, child support, scholarships and grants, contract for deed, interest on assets, dividends, annuities, regular
contributions from people not residing with you. (Please use the corresponding member number that you noted on
the previous page.)

 

MEMBER # EMPLOYER, AGENCY, BANK, etc. . ANNUAL GROSS
(any individual(s), company(ies) or organization(s) providing income to you) INCOME TO You

 

 

[ “Disctibi lity [Lb QI R5% wo
2 | Disability 4 pled

 

 

 

ee ee i

 

 

 

 

 

 

 

Have you had a job within the last 12 months? Yes No WU

—_

F. ASSETS
List all checking and savings accounts (including IRA’s, KEOUGH accounts, Money Market accounts and
Certificates of Deposits) of all household members, including amounts given away during the past two years:

 

Bank Name Asset Type Account Number Current Balance Current Interest Rate
(Checking/Saving)

 

 

 

acend, Checltuns| Sires 060 KAS 06

 

 

 

 

 

 

 

 

 

 

List value of all stocks, bonds, whole-life insurance policies, savings bonds, trust, pension contributions, or other
assets:

 

 

Do you own a home or other real estate? Yes v No

 

If Yes, list the anticipated gross sate price: $

 

Do you own a car? Yes “_No

 

‘ Have you, or other household member, sold or given away real property or other cash assets in the past two years?
Yes No
lf Yes, what Is the current market value of the asset? $

 

 

Do you, or other household member, have cash, jewelry, stamp, coin or other collections, or other assets stored in
your apartment or safety deposit box? Yes No

—__—

If Yes, what is the current market value of the asset? $

 

Rev. 06/19/12 APPLICATION FOR HOUSING (FAMILY)

Case 3:18-cv-00012 Document 54-12 Filed 02/15/19 Page 4 of 1@RagenaTHoenn210
Page 4 of 8

G, CHILD CARE AND MEDICAL EXPENSE INFORMATION
Do you pay for child care due to employment? __—s Yes wv No Weekly costs: $
Do you pay for child care due to attending school full-time? __ Yes “No Cost: $
Is child care cost covered by AFCC? ae YOR Ms No

Do you have Medicar orNO)? “dD you have other medical insurance?

Give the name of the insurance company and your policy #:

Does your insurance pay your doctor and Prescription drug bills (Yes.or No)?

If partially, what amount: $ { AO eptels PULSE’ pty ows

Are you receiving medical assistance through welfare (Yes oro)?

 

 

“Upon request, if you pay any portion of the medical/drug costs you must Supply us with the bills and the records of
what was paid for you.

Federal regulations provide for special consideration to applicants with a disability. Examples of this could include
eligibility for the Section 8 program, special consideration for persons with mobility disabilities when mobility
modified apartments are available, and adjustment to income for medical expenses,

If you believe that you have a disability that would qualify you for special treatment under Federal regulations, you
may indicate this below (by checking offffilling the spaces as indicated).

| believe that | (or a member of my household) have (has) a disability, which should be considered when
my eligibility certification is completed.

Do you pay for a care attendant or for any equipment for the disabled household member(s), which is necessary to
permit that person, or someone else in the household to work? Yes No

If yes, please describe expenses:

 

Do you feel that you (or another household eo bet) need(s) an accommodation or modification, due to a disability,
in order to use this dwelling? Yes* No
“If Yes, please describe the accommodation or modification needed:

 

 

 

NOTE: The foliowing questions pertain to yourself and every member of your household who will occupy
_ the assisted unit during the period in which you receive rental assistance.

A. EMPLOYMENT

 

YES NO

a so 1. Is any member of your household employed, either full-time, part-time or seasonally?

wv —— 2. Did any member of your household work in any Capacity during the past year?

vv qt. 3. Does any member of your household expect fo work for any period of time during the coming

months?

vw 4. Is any member of your household on probationary status at work?

Rev. 06/19/12 APPLICATION FOR HOUSING (FAMILY)

Case 3:18-cv-00012 Document 54-12 Filed 02/15/19 Page 5 of 1@Ragena THO cnce!1
YES

1

1

Page 5 of 8

Is any member of your household on a leave of absence from work due to lay-off or for reasons
of medical, military or maternity leave?

Does any member of your household expect to be rehired by a past employer?

. Does any member of your household expect to be terminated from work in the near future?
. Has any member of your household applied for work?

. ls any member of your household waiting to be called by a prospective employer?

0. Is any member of your household working for a person who pays them in cash?

1. Do you believe that you have income that may be exempt from consideration because of
Federal regulations? If yes, please describe:

 

 

B. UNEMPLOYMENT BENEFITS

_

. ls any member of your household receiving or expecting to receive unemployment benefits?
. Has any member of your household applied for unemployment?

. Has any member of your household been rejected for unemployment?

C. BENEFITS

1

IS |< |

Rev. 06/19/12

ao

>

9.

. Does any member of your household receive or expect to receive child support?

. Has any member of your household ever applied for child support?

. Does the absent father/mother of your child/children pay you money on a regular basis?
Does any member of your household receive or expect to receive welfare?

Has any member of your household ever applied for welfare?

is any member of your household receiving or expecting to receive Social Security or SS!?
. Has any member of your household applied for Social Security or SSI?

. Does any member of your family receive any additional money?

is any member of your household receiving financial aid or work-study?

10. Does anyone outside of your household pay for any of your bills or give you money?

APPLICATION FOR HOUSING (FAMILY)

Case 3:18-cv-00012 Document 54-12 Filed 02/15/19 Page 6 of 1@RagenaTHoaneK2
Page 6 of §

 

1. is anyone in your household a member of the Armed Forces or Reserves?

2. Is any member of your household in the process of enlisting in the Armed Forces or Reserves?

w

—

__ wv 3. Is there anyone not listed on your application living in your unit or spending any time al your
unit?

zx 4. Do you expect anyone to do so in the future?

vw 5. Will the household be receiving a Section 8 Voucher at the time of move-in?

If so, list agency and date voucher issued

ee

E. COMPLIANCE INFORMATION

Have you, or any ofher household member, ever been convicted of using, dealing, or manufacturing illegal! drugs?
Yes" No *lIf yes, please explain below:

 

 

Are you, or any prospective household member addicted as a result of current, illegal use of a controlled
substance? Yes* No ‘lf yes, please explain below:

 

 

Have you or any other adult members of your household ever used any name(s), or Social Security Number(s)

 

 

_ other than the one currently being used? Yes* No “If yes, please explain below:
Are you or another household member now living in a government subsidized rental unit? Yes “No
Have you or another household member ever lived in a government subsidized unit before? Yes p~—No

if Yes, where and when?

 

Have you ever committed any fraud in a federally assisted housing program or been requested to repay money for
not reporting, or misrepresenting information for such housing/programs. N D_ “If yes, please describe below:

 

Have you, or any member, in your household, ever been evicted from Federally assisted housing for drug related
criminal activity? _A/ If Yes, what was the date that the eviction took place?

 

Did you, or that member, successfully complete a drug or alcohol rehabilitation program? ___ Yes_“No

If Yes, date completed:

Are you, or that member, currently enrolled in a drug or alcohol rehabilitation program? __. Yes _YNo
Rev. 06/19/12 APPLICATION FOR HOUSING (FAMILY)

Case 3:18-cv-00012 Document 54-12 Filed 02/15/19 Page 7 of 1@RageiaTHoenG43
Page 7 of 8

Are you, or any member in the household, currently (or within a reasonable time prior to today) engaged in illegal
use of a drug or have had a pattern of illegal use that would interfere with the health, safety or right to peaceful
enjoyment of the premises by others? Yes vw No

Are you, or any member of the houséhold, subject to a life-time registration requirement under a State sex offender
‘registration program or been convicted of a sexual offense that is not subject to a lifetime registration requirement?
Yes No

 

Bo you, or any member of the household, currently or previously have a pattern of alcohol abuse that interferes
with the health, safety or right to peaceful enjoyment of the premises by other residents? Yes No

Are you, or any member of the household, currently (or within a reasonable time prior to today) engaged in any of
the following activities: Yes “No

a) Drug Related Activity

b) Violent Criminal Activity

c) Other Criminal Activity that would threaten the health, safety or right to peaceful enjoyment of the
premises by other residents.

 

Have you (or anyone else named on this application) ever filed for bankruptcy? Yes \ No

lf Yes, explain:

Have you (or anyone else named on this application) ever been convicted of a felony? Yes 1 No
lf Yes, explain:

 

Have you (or anyone else named on this application) ever been convicted of a misdemeanor? vVYes__ No
If Yes, explain: Sumple POASeSSinN in 2Oi2

. Have you (or anyone else named on this application) ever been convicted of property damage? Yes No
If Yes, explain:

 

It is the guideline of PK Management in HUD Assisted Housing and most local ordinances that at move-in, no more
than two people may share a bedroom,

Upon availability, initial suite bedroom number assignments should be made using these guidelines:

 

 

_ Unit Type] Minimim Mambers. Maximum Members |
Efficiency
One Bedroom
Two Bedroom
Three Bedroom
Four Bedroom

 

 

 

 

 

 

 

 

 

felOWing|—)a
CO} |) R/O} PO

 

In certain instances where municipal housing codes permit more persons per suite, the Company may permit
exception fo the above guidelines, but only with prior approval of the Vice President of Operations.

If a larger suite is available than the applicant household is qualified for, and if no market (within 60 days) exists for
the larger suite, the applicant may be offered the larger suite provided they certify that they understand that they
might later be required to move at their own cost if a suite for which they are qualified for becomes vacant and if
‘there is a market for the suite they are in. This exception would apply only if the property has a properly sized unit,
and the agreement for Acceptance of Responsibility for "Right-Size” Apartment Transfer has been signed.

Rev. 06/19/12 APPLICATION FOR HOUSING (FAMILY)

Case 3:18-cv-00012 Document 54-12 Filed 02/15/19 Page 8 of 1@RagenaTHoen0s4
Page 8 of 8

HUD regulations for Section 8 dictate that a single person may rent only a one bedroom or a zero bedroom unit
unless they have a requirement for which a reasonable accommodation should be made (e.g. live in attendant; or
medica! equipment requiring a larger suite}. There is no restriction in a 236 basic rent suite about a qualified single
person household occupying a two bedroom unit. o

i wish to be placed on the waiting list for an apartment with ® bedrooms.

2 Grape Doron! [ - 2Y-I§

Applicant Signature / Daté

APPLICANT CERTIFICATION and CONSENT RELEASE AUTHORIZATION:

lAve certify that if selected to move into this project, the unit we occupy will be my/our only residence, I/we understand that the
above information is being collected to determine my/our eligibility for rental assistance. I/we authorize the owner to verify all
information provided on this application and to contact previous or current landlords or other sources for credit, criminal and sex
offender and verification information which may be released to appropriate Federal, State or local agencies. I/we certify that the
statements made in this application are true and complete to the best of my/our knowledge and belief. (/we understand that
false statements or information are punishable under Federal law and reason for rejection of my/our application. | authorize
inquiries to be made to verify the information in this application. Ave understand that my occupancy is contingent upon meeting
Management's resident selection criteria and the HUD and/or Housing Credit program requirements as applicable.

    

PENALTIES FOR MISUSING THIS VERIFICATION FORM
* Tille 18, Section 1001 of the U.S. Code stales that a person is guilty of a felony for knowingly and willingly making false or fraudulent statements to any Department of the United States
Government HUD and any owner (or any employee of HUD or the owner) may be subject to penallies for thorized disch ork uses of inf; r lected based on the

consent form. Use of the information collected based on this verification form Is restricted ic the Purposes cited above. Any parson who | ingly or willingly req . Obtains or disct any
information under false pretenses concerning an applicant or participant may be subject fo a misdameanor and fined nol more than $5,000. Any sppitcant or participant affected by negligent
disclosuré of information may bring civil action for damages, and seek other relief, as may be appropriate, against the officer or employse of HUD or the owner responsible for the unauthorized
disclosure or improper use. Penalty p for ing Ihe social ly Number are ined in the Social Secunty Act at 208 (a) (6), (7) and (8). Violation of these provisions are ciled
as violations of 42 U.S.C. Section 406 (a) (6), (7) and (8).

Credil, Criminal and Sex Offender checks will be conducted by RealPage, inc., 4000 international Parkway, Carrolltown, Texas
75007-1913.

| hereby authorize the release of the requested information. information obtained under this consent is limited to
information that is no older than 12 months. There are circumstances that would require the owner to verify
information that is up to 5 years older, which would be authorized by me on a separate consent attached to a copy
of this consent. i/we do not have to sign the consent if It is not clear who will provide the information or who
will receive the information.

Signature of Head: Une ea Date:_6 ES - LE

Signature of Spouse: Date:

——_

Date: CLE

Signature of Other:__ _ Date:

Signature of Management neprsentane:_L-frrd he Date: G A wd Zs

q

  
  

Signature of Other’

Rev. 06/19/12 APPLICATION FOR HOUSING (FAMILY)

Case 3:18-cv-00012 Document 54-12 Filed 02/15/19 Page 9 of 1@RagenaTHoe0045
VIOLENCE, DATING VIO" NCE U.S. Department of Housi: OMB Approval No. 2502-0204
OR STALKING and Urban Development Exp. 03/31/2014
Office of Housing

LEASE ADDENDUM
VIOLENCE AGAINST WOMEN AND JUSTICE DEPARTMENT REAUTHORIZATION ACT OF 2005

 

TENANT LANDLORD UNIT NO. & ADDRESS

DavOne Joackan MIDTOWN ESTATES T43D WwW 1

This lease addendum adds the following paragraphs to the Lease between the above referenced
Tenant and Landlord.

 

 

 

 

Purpose of the Addendum

The lease for the above referenced unit is being amended to include the provisions of the
Violence Against Women and Justice Department Reauthorization Act of 2005 (VAWA).

Conflicts with Other Provisions of the Lease

In case of any conflict between the provisions of this Addendum and other sections of the Lease,
the provisions of this Addendum shall prevail.

Term of the Lease Addendum

The effective date of this Lease Addendum is Feb 2, 2 ( y . This Lease Addendum
shall continue to be in effect until the Lease is terminated.

VAWA Protections

1. The Landlord may not consider incidents of domestic violence, dating violence or stalking as
serious or repeated violations of the lease or other “good cause” for termination of assistance,
tenancy or occupancy rights of the victim of abuse.

2. The Landlord may not consider criminal activity directly relating to abuse, engaged in by a
member of a tenant’s household or any guest or other person under the tenant’s control, cause
for termination of assistance, tenancy, or occupancy rights if the tenant or an immediate
member of the tenant’s family is the victim or threatened victim of that abuse.

3. The Landlord may request in writing that the victim, or a family member on the victim’s
behalf, certify that the individual is a victim of abuse and that the Certification of Domestic
Violence, Dating Violence or Stalking, Form HUD-91066, or other documentation as noted
on the certification form, be completed and submitted within 14 business days, or an agreed
upon extension date, to receive protection under the VAWA. Failure to provide the
certification or other supporting documentation within the specified timeframe may result in

viction.
lor 5 / fae — ‘>
Ténant Date
[py tts f P

Landlord Date
Form HUD-91067
(9/2008)

Case 3:18-cv-00012 Document 54-12 Filed 02/15/19 Page 10 of 10 RagGND 408086
